Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 06/22/21 regarding application 16/299,875, in which claims 11 and 18 were amended. Claims 1-20 are pending in the application with claims 1-10 and 14-17 withdrawn. Claims 11-13 and 18-20 have been considered.

Response to Arguments
Applicant’s arguments on page 7 that Orsini does not teach real time translation has been considered but is moot in view of the new grounds for rejection, necessitated by Applicant’s amendments.
Applicant’s argument on page 7 that Orsini does not teach or suggest detecting the language prior to origination of the message, “likely because real time translation is not considered by Orsini” has been considered but is not persuasive. In response, Orsini discloses “translations that may benefit from the operations of the transformation module 208 may include, without limitation, translations of texts originating from conversations (e.g., transcript), from offline or online Internet-based chat (e.g., instant messaging)” (emphasis added). That Orsini explicitly discusses translation of “online” chat such as instant messaging as opposed to offline chat suggests that Orsini indeed considers real time translation. Further, Orsini teaches 
[0145] “….the language module 206 may identify the language through analysis of the content of the chat dialogue received, and/or obtaining language preference/settings information from the respective chat client systems. (emphasis added)
[0196] “…According to some embodiments, and the CTT system 114 may automatically detect these language choices/preferences for the chat client systems 104-1 and 104-2. 
[0197] As shown, at operation 802, the first chat client system 104-1 may submit the English message for transmission to the second chat client system 104-2 (e.g., via the chat host system 112).

The above evidence suggests that Orsini is capable of detecting the language choice from device settings prior to any message being composed. However, even if one were to view Orsini differently and argue that the system detects the language “choices”, “preferences” or “settings” from the body of the composed message instead of from device settings, the particular language of the claims merely recites “a message” and “prior to origination of the message”. Since a chat is ongoing, one could simply consider the second message typed by the user “the message”, and then the receiving the indication would occur “prior to origination of the [second] message”. In other words, the claim language does not necessarily require receiving the indication of language prior to origination of any messages. 

With regard to the arguments on page 8 that Liberman does not detect a language prior to origination of a message, this limitation is disclosed, or at the very least suggested by Orsini as seen above, and one cannot show non-obviousness by attacking references individually when the rejection is based upon a combination of references. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orsini et al. (2018/0121423) in view of Liberman et al. (2011/0246172).

Consider claim 11, Orsini discloses a method for translating messages between users, comprising: receiving a message from a first user associated with a first language, in which content of the message is in the first language (the language being used by the user at the first chat client system 104-1 is English, which is considered the “first language”, [0196], “LOL” 802, Fig. 8); receiving, from a first computing device, an indication of a second language associated with a second computing device of 
Although the translation performed by Orsini is intended for a chat client, which would imply, or at least suggest, that translation and transmission are performed in “real time” (e.g. “instant” messaging, [0177]), Orsini does not explicitly mention that the translations of the messages and transmission are performed in real time.
However, Liberman discloses real time translation (“real-time translation of speech”, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orsini by translating and transmitting the messages in real time in order to reduce pauses during the communication session, as suggested by Liberman ([0010]).


Although the translation performed by Orsini is intended for a chat client, which would imply, or at least suggest, that translation and transmission are performed in “real time” (e.g. “instant” messaging, [0177]), Orsini does not explicitly mention that the translations of the messages and transmission are performed in real time.
However, Liberman discloses real time translation (“real-time translation of speech”, Abstract).



Consider claim 12, Orsini discloses converting the first translated message to audio (text-to-speech module 3226 converts the message in the second language to an audible message, [0339]);
Orsini does not specifically mention transmitting the audio of the first translated message to the first computing device. 
Liberman discloses transmitting the audio of a first translated message to a first computing device (NI 210 transfers multimedia communication, which includes audio, to endpoints 130A-N, [0055]-[0056], such as translated audio streams, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orsini by transmitting the audio of the first translated message to the first computing device in order to avoid inconveniences or mistakes in understanding, as suggested by Liberman ([0003]).

Consider claim 13, Orsini discloses receiving audio of a response from the second user (a response may include chatspeak in the second language, which may be speech, [0015], Fig 32 element 3208, [0339]); transmitting text of the audio of the response from the second user, an indication of the first language, and an indication of the second language to the translation server (in the case of a response in French, CTT control module 202 would query the translation data store 210, for a chat message that corresponds to the French chat message and that is pre-translated to English, [0198]); 
Orsini does not specifically mention a duplicate of the audio of the response from the second user stored in memory of the first computing device; and transmitting audio of the second translated message to the first computing device of the first user.
Liberman discloses a duplicate of the audio of the response from the second user stored in memory of a first computing device (TSM 360 may copy each one of the audio that are needed to be translated and transfer the copy of the audio stream toward a STTE 365A-X, [0084]); and transmitting audio of the second translated message to a first computing device of a first user (NI 210 transfers multimedia communication, which includes audio, to endpoints 130A-N, [0055]-[0056], such as translated audio streams, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orsini by including a duplicate of the audio of the response from the second user stored in memory of the first computing device; and transmitting audio of the second translated message to the first computing device of the first user for reasons similar to those for claim 12.


Consider claim 19, Orsini discloses converting the first translated message to audio (text-to-speech module 3226 converts the message in the second language to an audible message, [0339]);
Orsini does not specifically mention transmitting the audio of the first translated message to the first computing device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Orsini by transmitting the audio of the first translated message to the first computing device for reasons similar to those for claim 12.

Consider claim 20, Orsini discloses receiving audio of a response from the second user (a response may include chatspeak in the second language, which may be speech, [0015], Fig 32 element 3208, [0339]); transmitting text of the audio of the response from the second user, an indication of the first language, and an indication of the second language to the translation server (in the case of a response in French, CTT control module 202 would query the translation data store 210, for a chat message that corresponds to the French chat message and that is pre-translated to English, [0198]); receiving a second translated message in the first language from the translation server (from language translation 3218, [0339]). 
Orsini does not specifically mention a duplicate of the audio of the response from the second user stored in memory of the first computing device; and transmitting audio of the second translated message to the first computing device of the first user.
Liberman discloses a duplicate of the audio of the response from the second user stored in memory of a first computing device (TSM 360 may copy each one of the audio that are needed to be translated and transfer the copy of the audio stream toward a STTE 365A-X, [0084]); and transmitting audio of the second translated message to a first computing device of a first user (NI 210 transfers multimedia communication, which includes audio, to endpoints 130A-N, [0055]-[0056], such as translated audio streams, [0062]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                            06/29/21